924 F.2d 1052Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.MIN-CHUAN KU, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 90-2148.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1990.Decided Jan. 31, 1991.Rehearing Denied Feb. 26, 1991.

Appeal from the United States Tax Court.  Carleton D. Powell, Tax Court Judge.  (25028-89)
Min-Chuan Ku, appellant pro se.
Gary R. Allen, Richard Farber, Rosemary Schrauth, United States Department of Justice, Washington, D.C., for appellee.
USTC
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Min-Chuan Ku challenges the tax court's order upholding the commissioner's assessment of deficiencies in his 1985 and 1986 federal income taxes.  Our review of the record and the tax court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the tax court.  Min-Chuan Ku v. Commissioner, Tax Ct. No. 25028-89 (May 9, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.